    Case 2:13-cr-00607-JFB-AYS Document 1079 Filed 07/05/21 Page 1 of 1 PagelD #: 35388




       VENABLELLP                                                600 MASSACHUSETTS AVE., NW WASHINGTON, DC 20001
                                                                 T 201.344.4ll0ll F 101.344.8300 www.Venable.com



                                                                               George Kostolampros
                                                                              T 202.344.4426
                                                                              F 202,344,8300
                                                                               gkostolampros@venable.com
       July 5, 2021                                                                                        FILED
                                                                                                           CLERK
       VIAECF
                                                                                           10:03 am, Jul 06, 2021
       The Honorable Joseph F. Bianco
                                                                                               U.S. DISTRICT COURT
       Visiting Circuit Judge (sitting by designation in below referenced matter)
                                                                                          EASTERN DISTRICT OF NEW YORK
       U.S. Court of Appeals for the Second Circuit
                                                                                               LONG ISLAND OFFICE
       I 00 Federal Plaza
       Central Islip, New York 11722

              Re:     United States of America v. Kenner, Cr. No. 13-607 (JFB)

       Dear Judge Bianco,

               We write on behalf of Danske Bank A/S London Branch ("Danske") with respect to the
       conference the Coutt set for July 6 to respectfully request an adjournment to July 16, 2021. Due
       to a scheduling conflict, I am unavailable to appear, but my colleagues Doreen Martin and/or
       Xochitl Strohbehn are available to proceed. Nevertheless, we still request an extension in order to
       provide Danske additional time to assess production and availability of agreed to discovery and to
       finalize a potential draft note sale agreement to present to the Court.

              In connection with this request, Danske contacted the government and the government
       agreed and has indicated that it is available July 16.

             We thank the Court for its time and attention to this matter.
OM, .,,;-l\ 0M
·,\,        0.· ~'     ~.JJLJL
                           fL
                                  (£.f~
                                    . ~,C
                                                   h


 G ~ t,               ~      1l,1            i   "*                   Respectfully,




                ~
                                                                      Isl George Kostolampros
                                     /s/Joseph F. Bianco
                                                                      George Kostolampros
                                                                      Doreen S. Martin
                                            ph F. Bianco, USCJ        Xochitl S. Strohbehn


       cc:    All parties of record via ECF
                                 Date: (}..,t       6
                                        Central Islip, N .Y.
